           Case 1:15-cv-08061-AJN Document 221 Filed 06/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                6/25/2020


  Joseph Puddu, et al.,

                          Plaintiffs,
                                                                       15-cv-8061 (AJN)
                  –v–
                                                                            ORDER
  6D Global Technologies, Inc., et al.,

                          Defendants.


ALISON J. NATHAN, District Judge:

       On June 22, 2020, Defendant Benjamin Wey filed a motion to dismiss. Pursuant to Rule
3.F. of this Court’s Individual Practices in Civil Cases, on or before July 2, 2020, Plaintiffs must
notify the Court and their adversary in writing whether (1) they intend to file an amended
pleading and when they will do so or (2) they will rely on the pleading being attacked. Plaintiffs
are on notice that declining to amend their pleadings to timely respond to a fully briefed
argument in the Defendant’s June 22 motion to dismiss may well constitute a waiver of
Plaintiffs’ right to use the amendment process to cure any defects that have been made apparent
by the Defendant’s briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797
F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend
has long been held proper, such as undue delay, bad faith, dilatory motive, and futility”).
       If Plaintiffs choose to amend, Defendant may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that he relies on the initially-filed motion to
dismiss.
       Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.

       SO ORDERED.


Dated: June 2, 2020
       New York, New York

                                                   1
Case 1:15-cv-08061-AJN Document 221 Filed 06/25/20 Page 2 of 2




                            __________________________________
                                    ALISON J. NATHAN
                                  United States District Judge




                              2
